Exhibit 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) is made as of May 18, 2007 (the
“Effective Date”), by and among Eagle Broadband, Inc., a Texas corporation
(“Seller”), and Optical Entertainment Network, Inc., a Delaware corporation
(“Buyer”).

BACKGROUND

WHEREAS, Seller owns the equipment and other personal property, together with
all components, parts, additions, accessions, attachments, substitutions
therefore and replacements thereof, that are currently incorporated into the
fiber-optic network installed and operating at the Greenspoint Technology Center
in Houston, Texas, and the Harris County and Fort Bend, County Texas
subdivisions of Stone Gate, Canyon Gate at the Brazos, Lakes on Eldridge,
Northpointe and Rock Creek, and any homes passed by such fiber-optic network as
of the Effective Date (collectively referred to herein as the “BDS Network”).

WHEREAS, subject to the terms and conditions set forth herein, Buyer desires to
acquire from Seller, and Seller desires to sell to Buyer, the BDS Network in the
manner and on the terms described herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, and intending to be
legally bound, the parties agree as follows:

1.

PURCHASE AND SALE OF THE BDS NETWORK.

1.1

Acquired Assets.  On the terms contained in this Agreement, Seller shall sell,
transfer and deliver to Buyer, by appropriate instruments satisfactory to Buyer
and its counsel, all right, title and interest of Seller and its Affiliates in
and to the BDS Network, including without limitation, all lists, records and
other information pertaining to drawings, blueprints, work orders, product data,
equipment, equipment maintenance, utilization, and all books, ledgers, files and
business records pertaining to the BDS Network, whether evidenced in writing,
electronically (including, without limitation, by computer) or otherwise.

1.2

Limited Assumed Liabilities.  At the Closing (defined below), Buyer will assume
and agree to pay, defend, discharge and perform only the liabilities and
obligations of Seller for payment and performance pertaining directly to the BDS
Network (the “Assumed Liabilities”).

1.3

Excluded Liabilities.  Except for the Assumed Liabilities described in Section
1.2 above, Buyer shall not assume or become liable for, and shall not be deemed
to have assumed or have become liable for, any other debts, liabilities or
obligations of Seller of any nature whatsoever, whether accrued, absolute or
contingent, whether known or unknown, whether disclosed or undisclosed, whether
due or to become due and regardless of when or by whom asserted (collectively,
“Excluded Liabilities”).

2.

PURCHASE PRICE AND CLOSING

2.1

Purchase Price.  Subject to the conditions contained in this Agreement, in
consideration for the transfer of the BDS Network, Buyer shall (i) pay to Seller
two hundred thousand dollars ($200,000) (the “Cash Payment”) and (ii) execute
and deliver to Seller a promissory note, substantially in the form attached
hereto as Exhibit 2.1, in the original principal amount of one million seven
hundred thousand dollars ($1,700,000) (the “Note”).  The Cash Payment and the
Note are collectively referred to herein as the “Purchase Price”.

2.2

Payment Upon Subsequent Sale of Buyer or the BDS Network.  In addition to the
Purchase Price, in the event (i) Buyer (or Seller upon foreclosure) subsequently
sells the BDS Network or (ii) Buyer is acquired by a third party (except for a
“Reverse” merger into a “Shell” Corporation), Buyer shall pay Seller eight
hundred thousand dollars ($800,000) by wire transfer of immediately available
funds to a bank account designated in writing by Seller.





- 1 -




--------------------------------------------------------------------------------




2.3

Closing.  The closing of the purchase and sale of the BDS Network (the
“Closing”) will take place on June 15, 2007 (the “Closing Date”), at the offices
of [Buyer or Seller].  At the Closing, Buyer shall deliver to Seller (i) the
Cash Payment by wire transfer of immediately available funds to a bank account
designated in writing by Seller and (ii) the Note executed by Buyer.  Following
the Closing, Seller will provide Buyer any assistance reasonably requested by
Buyer in transitioning the operation of the BDS Network to Buyer.

2.4

Definitions.  For purposes of this Agreement, the following terms have the
meanings set forth below:

“Affiliate” means when used with respect to any Person, (a) if such Person is a
corporation, any officer or director thereof and any Person which is, directly
or indirectly, the beneficial owner (by itself or as part of any group) of more
than twenty percent (20%) of any class of any equity security (as defined in
Section 3(a)(ii) of the Securities Exchange Act of 1934, as amended) thereof,
and, if such beneficial owner is a partnership, any general or limited partner
thereof, or if such beneficial owner is a corporation, any Person controlling,
controlled by or under common control with such beneficial owner, or any officer
or director of such beneficial owner or of any corporation occupying any such
control relationship, (b) if such Person is a partnership, any general or
limited partner thereof and (c) any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, (i) “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”), with respect to
any Person, shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise;
and (ii) all officers, directors, and stockholders of such party shall be
considered an Affiliate of such party.

“Government Entity” means any public body or authority, including courts of
competent jurisdiction, domestic or foreign.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien, charge, restriction, adverse claim by a third party,
title defect or encumbrance of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, any assignment or
other conveyance of any right to receive income and any assignment of
receivables with recourse against assignor), any filing of any financing
statement as debtor under the Uniform Commercial Code or comparable law of any
jurisdiction and any agreement to give or make any of the foregoing, other than
liens for Taxes not yet due and payable and liens arising in the ordinary course
of business and not incurred in connection with the borrowing of money.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

3.

REPRESENTATIONS AND WARRANTIES CONCERNING SELLER.

As an inducement to Buyer to enter into this Agreement and to consummate these
transactions, Seller represents and warrants to Buyer as follows:

3.1

Organization of Seller.  Seller is a corporation, formed and duly organized
under the laws of the State of Texas, has the requisite power and authority to
own and operate the BDS Network, to enter into this Agreement and to perform the
terms of this Agreement.

3.2

Authority of Seller.

Seller has full power and authority to enter into this Agreement, to consummate
the transactions contemplated hereby and to comply with the terms, conditions
and provisions hereof.  This Agreement and each other agreement or instrument of
Seller contemplated by it will be, the legal, valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, except where
such enforceability is limited by any applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or similar laws or equitable
principles affecting the enforcement of creditor’s rights.  The execution,
delivery and performance of this Agreement and the other agreements of Seller
contemplated by it do not require any further authorization, the consent of or
notice to any third party.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated herein will conflict with
or result in any violation





- 2 -




--------------------------------------------------------------------------------

of or constitute a default under any term of any agreement, mortgage, debt
instrument, indenture, or other instrument, judgment, decree, order, award, law
or regulation by which Seller is bound, or result in the creation of any Lien
upon the BDS Network.

3.3

Title to Property.  Except as set forth on Schedule 3.3, Seller, either directly
or through its Affiliates, has good title to the BDS Network, free and clear of
all Liens, claims, security interests or encumbrances of any kind.  Seller has
no obligation or liability (whether known or unknown, accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due and
regardless of when asserted) relating to the BDS Network.

3.4

Broker or Finder.  Neither Seller, nor any party acting on Seller’s behalf, has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated herein.

3.5

Options, Warrants and Rights of First Refusal.  No Person has any option,
warrant or right of first refusal to purchase the BDS Network.

3.6

Litigation.  With respect to the BDS Network, (i) there are no orders,
investigations or claims pending or, to the best knowledge of Seller, threatened
against Seller, or pending or threatened by either Seller against any third
party, at law or in equity, or before or by any Government Entity (including any
actions, suits, proceedings or investigations with respect to the transactions
contemplated by this Agreement), (ii) neither Seller nor the BDS Network are
subject to any arbitration proceedings under collective bargaining agreements or
otherwise or any governmental investigations or inquiries, and (iii) to the best
knowledge of Seller, there is no basis for any of the foregoing.

3.7

Compliance with Laws; Permits.  Seller has complied with all applicable laws
relating to the operation of the BDS Network.  No notices have been received by
and no claims have been filed against Seller alleging a violation of any such
laws.  Seller holds all permits, licenses, certificates, accreditations and
other authorizations of all Government Entities required for the conduct of its
business and the ownership of the BDS Network.  No notices have been received by
Seller alleging the failure to hold any permit, license, certificate,
accreditation or other authorization of any Government Entity.  Seller is in
substantial compliance with all terms and conditions of all material permits,
licenses, accreditations and authorizations which it holds.

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Seller to enter into this Agreement and to consummate these
transactions, Buyer represents, warrants and covenants to Seller as follows:

4.1

Organization of Buyer.  Buyer is a corporation, formed and duly organized under
the laws of the State of Delaware, has the requisite power and authority to
enter into this Agreement and to perform the terms of this Agreement.

4.2

Authority of Buyer.  Buyer has full power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to comply with
the terms, conditions and provisions hereof.  This Agreement is, and each other
agreement or instrument of Buyer contemplated by it will be, the legal, valid
and binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except where such enforceability is limited by any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or similar laws or
equitable principles affecting the enforcement of creditor’s rights.  Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by it will conflict with or result in any violation of
or constitute a default under any term of the certificate of incorporation or
bylaws of Buyer, or any agreement, mortgage, debt instrument, indenture,
franchise, license, permit, authorization, lease or other instrument, judgment,
decree, order, award, law or regulation by which Buyer is bound.

4.3

Broker or Finder.  Neither Buyer nor any party acting on its behalf has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of these transactions.





- 3 -




--------------------------------------------------------------------------------

4.4

Litigation.  There is no action, suit or proceeding pending or, to the knowledge
of Buyer threatened to which Buyer is party that questions the legality or
propriety of the transaction contemplated by this Agreement.  Buyer is not
subject to any order, judgment or decree, or any other restriction, that is
likely to prevent or hinder the transaction contemplated by this Agreement.

5.

INDEMNIFICATION

5.1

Survival of Representations, Warranties, Etc.  The representations and
warranties of Seller and Buyer contained in this Agreement shall survive the
Closing and remain in full force and effect until one year after the Closing
Date (the “Expiration Date”).  All representations and warranties contained in
this Agreement and all claims with respect thereto shall terminate on the
Expiration Date; provided that if notice of any claim for indemnification
pursuant to Section 5.2(ii) or 5.3(ii) shall have been given prior to the
Expiration Date and such notice describes with reasonable specificity or
description the circumstances with respect to which such indemnification claim
relates, such indemnification claim shall survive until such time as such claim
is finally resolved.

5.2

Seller Indemnification.  Seller agrees to indemnify Buyer and its officers,
directors, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Buyer Parties”), and hold it and them harmless
against any loss, liability, deficiency, damage or expense (including legal
expenses and costs and including interest and penalties) (a “Loss”) that any of
the Buyer Parties may suffer, sustain or become subject to, as a result of
(i) any breach of any covenant or agreement of Seller herein; (ii) the
inaccuracy or breach of any representation or warranty made by Seller in this
Agreement; (iii) any claims of any brokers or finders claiming by, through or
under Seller, (iv) the assertion against any of the Buyer Parties of any
liability or claim relating to any Excluded Liability, or (v) the operation of
the BDS Network prior to April 1, 2006.

5.3

Buyer Indemnification.  Buyer agrees to indemnify Seller and its officers,
directors, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Seller Parties”) and hold the Seller Parties
harmless against any Loss that any of the Seller Parties may suffer, sustain or
become subject to, as the result of (i) any breach of any covenant or agreement
of Buyer herein; (ii) the inaccuracy or breach of any representation or warranty
made by Buyer in this Agreement; (iii) any claims of any brokers or finders
claiming by, through or under Buyer, (iv) the assertion against any of the
Seller Parties of any liability or claim relating to any Assumed Liability, or
(v) the operation of the BDS Network on and after April 1, 2006.

5.4

Defense of Claims.  If a party hereto seeks indemnification under this Section
5, such party (the “Indemnified Party”) shall give written notice (“Notice of
Loss”) to the other party (the “Indemnifying Party”) of the facts and
circumstances giving rise to the claim.  In that regard, if any suit, action,
claim, liability or obligation (a “Proceeding”) shall be brought or asserted by
any third party which, if adversely determined, would entitle the Indemnified
Party to indemnity pursuant to this Section 5, the Indemnified Party shall
within 30 days notify the Indemnifying Party of the same in writing, specifying
in detail the basis of such claim and the facts pertaining thereto; provided,
that the failure to so notify an Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent such
failure shall have harmed the Indemnifying Party.  The Indemnifying Party, if it
so elects, shall assume and control the defense of such Proceeding (and shall
consult with the Indemnified Party with respect thereto), including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of expenses; provided, however, that in the event any Proceeding shall
be brought or asserted by any third party which, if adversely determined, would
not entitle the Indemnified Party to full indemnity pursuant to Section 5, the
Indemnified Party may elect to participate in a joint defense of such Proceeding
(a “Joint Defense Proceeding”) for which the expenses of such joint defense will
be shared equally by such parties and the employment of counsel shall be
reasonably satisfactory to both parties.  If the Indemnifying Party elects to
assume and control the defense of a Proceeding, it will provide notice thereof
within 30 days after the Indemnified Party has given notice of the matter and if
such Proceeding is not a Joint Defense Proceeding, the Indemnified Party shall
have the right to employ counsel separate from counsel employed by the
Indemnifying Party in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel employed by the Indemnified Party
shall be at the expense of the Indemnified Party unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (ii) the Indemnifying Party has failed to assume the defense and employ
counsel.  The Indemnifying Party shall not be liable for any settlement of any
Proceeding, the defense of which it has elected to assume, which settlement is
effected without the written consent of the Indemnifying Party; provided that no





- 4 -




--------------------------------------------------------------------------------

settlement of a Joint Defense Proceeding may be effected without the written
consent of both parties.  If there shall be a settlement to which the
Indemnifying Party consents or a final judgment for the plaintiff in any
Proceeding, the defense of which the Indemnifying Party has elected to assume,
the Indemnifying Party shall indemnify the Indemnified Party with respect to the
settlement or judgment.  If the Indemnifying Party elects to assume and control
the defense or in the event of a Joint Defense Proceeding, the Indemnified Party
shall take all reasonable efforts necessary to assist the Indemnifying Party in
such defense.

5.5

Payments.  Any payment pursuant to a claim for indemnification shall be made as
follows:

(a)

If the Notice of Loss with respect to a claim does not relate to a Proceeding
brought by a third party, then the Indemnifying Party shall have 30 days to
object to any of the subject matter and any of the amounts of the Losses set
forth in the Notice of Loss, as the case may be, by delivering written notice of
objection thereof to the Indemnified Party.  If the Indemnifying Party fails to
send a notice of objection to the Notice of Loss within such 30 day period, then
the Indemnifying Party shall be deemed to have agreed to the Notice of Loss and
shall be obligated to immediately pay to the Indemnified Party the portion of
the amount specified in the Notice of Loss to which the Indemnifying Party has
not objected.  If the Indemnifying Party sends a timely notice of objection,
then the Indemnifying Party and the Indemnified Party shall use their
commercially reasonable efforts to settle (without an obligation to settle) such
claim for indemnification.  If the Indemnifying Party and the Indemnified Party
do not settle such dispute within 30 days after the Indemnified Party’s receipt
of the Indemnifying Party’s notice of objection, then each of the Indemnifying
Party and the Indemnified Party shall be entitled to seek enforcement of their
respective rights under Section 5.

(b)

If the Notice of Loss with respect to a claim relates to a Proceeding brought by
a third party, then the procedures set forth in Section 5.4 shall be applicable
and payment shall be made not later than 30 days after the amount of the claim
is finally determined.

5.6

Limitations.  In no event shall Seller or Buyer be liable for (i) any Loss
unless and until the aggregate amount of all such Losses exceeds $10,000, in
which case Seller or Buyer, as the case may be, shall be liable for all such
Losses in excess of $10,000 or (ii) Losses that exceed a maximum aggregate
liability of $1,000,000.

6.

SECURITY INTEREST

6.1

Buyer hereby grants to Seller a first priority security interest in the BDS
Network, including all replacements, repairs, improvements, alterations,
substitutions and additions to the BDS Network (the “Collateral”), to secure
payment of the Note in accordance with the terms thereof.  Buyer agrees that the
security interest will attach to the Collateral immediately upon Closing and
that, to the extent necessary to give full effect to the security interest, the
clause is intended to constitute a security agreement as defined in the Uniform
Commercial Code of the State of Texas, as amended from time to time (the “UCC”).
 Buyer authorizes Seller to file a financing statement covering the Collateral.
 This security agreement is separate from and will survive the termination,
expiry or disclaimer of the remaining provisions of this Agreement.  If Buyer
fails to make due payment of the Note in accordance with the terms thereof,
Seller, or by its agents, employees, or by a receiver appointed by Seller, may
realize upon the Collateral and enforce the security interest by all or any of
the remedies, methods or proceedings authorized or permitted by law, including
without limitation all rights, remedies and methods available to a secured party
under the UCC and any other similar statutes from time to time in force in the
State of Texas.

7.

CONDITIONS OF CLOSING

7.1

The obligation of Buyer to close the transaction contemplated in this Agreement
is subject to the following terms and conditions for the exclusive benefit of
Buyer, to be fulfilled or performed at or prior to the Closing Date or waived in
whole or in part by Buyer in its sole discretion without prejudice to any rights
Buyer may otherwise have:

(a)

the representations and warranties of Seller contained in this Agreement shall
be true and correct in all material respects as of the Closing Date, with the
same force and effect as if such representations and warranties were made at and
as of such time; and





- 5 -




--------------------------------------------------------------------------------

(b)

the BDS Network shall be free and clear of all Liens, claims, security interests
or encumbrances of any kind.

7.2

The obligation of Seller to close the transaction contemplated in this Agreement
is subject to the following terms and conditions for the exclusive benefit of
Seller, to be fulfilled or performed at or prior to the Closing Date or waived
in whole or in part by Seller in its sole discretion without prejudice to any
rights Seller may otherwise have:

(a)

the representations and warranties of Seller contained in this Agreement shall
be true and correct in all material respects as of the Closing Date, with the
same force and effect as if such representations and warranties were made at and
as of such time; and

8.

GENERAL PROVISIONS; ADDITIONAL AGREEMENTS

8.1

Dispute Resolution.  All disputes or claims arising from this Agreement of any
nature whatsoever shall be resolved by binding arbitration before JAMS in
Houston, Texas.  The arbitrator shall have power to decide all matters,
including arbitrability, but must decide all disputes in accordance with Texas
law.  The arbitrator shall allow limited discovery to enable the parties to
present their case, but will be mindful of the parties’ mutual desire to avoid
the expense of broad discovery typically allowed in civil litigation.  Judgment
on the arbitrator’s award shall be final and binding and may be entered in any
competent court.  BY AGREEING TO ARBITRATE, ALL PARTIES ARE WAIVING ANY RIGHT TO
A JURY TRIAL.

8.2

Public Announcements.  Neither Seller nor Buyer will, without the approval of
the other (which may not be unreasonably withheld), make any press release or
other public announcement concerning these transactions, except as and to the
extent that such party will be so obligated by law, in which case the other
party will be advised and Buyer and Seller will use their best efforts to cause
a mutually agreeable release or announcement to be issued.

8.3

Assignment; Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of Buyer, Seller and their
respective successors and assigns.  Neither this Agreement nor any rights,
benefits or obligations set forth herein may be assigned by Seller or Buyer,
except that either party may assign this Agreement and any of the provisions
hereof to any Affiliate of such party without the consent of the other party.
 In addition, Buyer may assign its rights under this Agreement for collateral
security purposes to any lenders providing financing to Buyer (or its permitted
assignees) without the consent of Seller.

8.4

Governing Law.  This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the State of Texas, without regard to its
conflicts of law provisions.

8.5

Notices.  All notices or other communications required or permitted hereunder
will be in writing and will be deemed given when delivered personally, by
registered or certified mail, by legible facsimile transmission, electronic mail
or by prepaid overnight courier addressed as follows:




If to Buyer, to:




Optical Entertainment Network, Inc.
4321 West Sam Houston Parkway North, Suite 100
Houston, TX 77043
Attention: Albert J. Estrada, President & CEO
Fax: (281) 561-8994
Email: albert.estrada@fision.net





- 6 -




--------------------------------------------------------------------------------

If to Seller, to:




Eagle Broadband, Inc.
101 Courageous Drive
League City, TX 77573
Attention: David Micek, President and CEO
Fax: (281) 538-4730
Email: dmicek@eaglebroadband.com

Notice will be deemed received the same day (when delivered personally, via
electronic mail or by facsimile transmission), 5 days after mailing (when sent
by registered or certified mail) and the next business day (when delivered by
overnight).  Any party to this Agreement may change its address to which all
communications and notices may be sent by addressing notices of such change in
the manner provided.

8.6

Specific Performance.  Seller and Buyer acknowledge and agree that the other
party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached.  Accordingly, Seller and Buyer agree that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court in the United
States or in any state having jurisdiction over the parties and the matter in
addition to any other remedy to which they may be entitled pursuant hereto.

8.7

Entire Agreement; Amendments.  This Agreement is an integrated document,
contains the entire agreement between the parties, wholly cancels, terminates
and supersedes any and all previous and/or contemporaneous oral agreements,
negotiations, commitments and writings between the parties hereto with respect
to such subject matter, including without limitation, the letter agreement dated
May 8, 2007, previously executed by Buyer and Seller.  No change, modification,
extension, termination, notice of termination, discharge, abandonment or waiver
of this Agreement or any of its provisions, nor any representation, promise or
condition relating to this Agreement, will be binding upon any party unless made
in writing and signed by such party.  The parties further agree that the prior
drafts of this Agreement will not be used to interpret this Agreement and will
not be admissible into evidence at any time.

8.8

Waivers.  Any term or provision of this Agreement may be waived, or the time for
its performance may be extended, by the party or parties entitled to the benefit
thereof, but any such waiver must be in writing.  The failure of any party to
enforce at any time any provision of this Agreement will not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of any party thereafter to enforce each
and every such provision.  No waiver of any breach of this Agreement will be
held to constitute a waiver of any other or subsequent breach.

8.9

Expenses.  Except as otherwise provided in this Agreement, Buyer and Seller will
each pay their own costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
agreements and conditions on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants;
provided that in any action to enforce the terms of this Agreement, the
prevailing party in such action will be entitled to recover its reasonable
attorneys’ fees and costs incurred in connection with such action, together with
interest, plus the cost of collection thereof.

8.10

Partial Invalidity.  Wherever possible, each provision will be interpreted in
such manner as to be effective and valid under applicable law, but in case any
one or more of these provisions will, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein, unless the deletion of
such provision or provisions would result in such a material change as to cause
the completion of these transactions to be unreasonable.





- 7 -




--------------------------------------------------------------------------------




8.11

Further Assurances.  From time to time following the Closing, either party will:
(a) promptly deliver to the other party any cash or other property that it may
receive that is for the account of such other party; and (b) at the request of
such other party and without further consideration, execute and deliver to such
other party such other instruments of conveyance and transfer as such other
party may reasonably request or as may be otherwise necessary to more
effectively consummate the transactions contained herein.

8.12

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be considered an original instrument and all of which together
will be considered one and the same agreement, and will become effective when
counterparts, that together contain the signatures of each party hereto, will
have been delivered to Buyer and Seller.  Delivery of executed signature pages
by facsimile transmission will constitute effective and binding execution and
delivery of this Agreement.

8.13

Third-Party Beneficiaries.  This Agreement will not confer any rights or
remedies upon any Person other than the parties to this Agreement and their
respective heirs, successors and permitted assigns.

8.14

Confidentiality.  After the Closing, Seller shall continue to maintain the
confidentiality of all information, documents and materials relating to the BDS
Network, including all such materials which remain in the possession of Seller,
except to the extent disclosure of any such information is required by law or
authorized by Buyer or reasonably occurs in connection with disputes over the
terms of this Agreement, and Buyer shall maintain the confidentiality of all
information, documents and materials relating to Seller (other than that
relating to the BDS Network) which Buyer has obtained in connection with this
Agreement or with the transactions contemplated herein, except to the extent
disclosure of any such information is required by law or authorized by Seller or
reasonably occurs in connection with disputes over the terms of this Agreement.
 In the event that any party reasonably believes after consultation with counsel
that it is required by law to disclose any confidential information described in
this Section 8.14, the disclosing party will (a) provide the other party with
prompt notice before such disclosure in order that any party may attempt to
obtain a protective order or other assurance that confidential treatment will be
accorded such confidential information, and (b) cooperate with the other party
in attempting to obtain such order or assurance.  The provisions of this Section
8.14 shall not apply to any information, documents or materials which are, as
shown by appropriate written evidence, in the public domain or, as shown by
appropriate written evidence, shall come into the public domain, other than by
reason of breach by the applicable party bound hereunder or its Affiliates.

*            *            *            *





- 8 -




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the date first above written.





 

EAGLE BROADBAND, INC.

 

 

 

 

By:

/s/ David Micek

 

Name:

David Micek

 

Title:

President and CEO

 

 

 

 

 

 

 

 

OPTICAL ENTERTAINMENT GROUP, INC.

 

 

 

 

By:

/s/ Albert Estrada

 

Name:

Albert Estrada

 

Title:

President and Chief Executive Officer

 





- 9 -




--------------------------------------------------------------------------------

Exhibit 2.1

SECURED PROMISSORY NOTE




$1,700,000.00

League City, Texas

June 15, 2007




FOR VALUE RECEIVED, the undersigned, Optical Entertainment Network, Inc., a
Delaware corporation (“Maker”), whose address is 4321 West Sam Houston Parkway
North, Suite 100, Houston, Texas 77043, hereby unconditionally promises to pay
to Eagle Broadband, Inc. (“Payee”), at Payee’s offices at 101 Courageous Drive,
League City, Texas 77573, the principal sum of One Million Seven Hundred
Thousand and No/100 Dollars ($1,700,000.00), in lawful money of the United
States of America, together with interest on the unpaid principal balance
(compounded monthly on the basis of a 360-day year) at the per annum rate of
nine percent (9%).

1.

Definitions.  The following terms shall have the meanings assigned to them in
this Section 1.

“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of the
date hereof, executed by Maker and Payee

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed under the laws of the State of Texas.

“Maximum Rate,” means the maximum non-usurious interest rate that at any time
may be contracted for, taken, reserved, charged, or received on the indebtedness
evidenced by this Note.

“Note” shall refer to and mean this Secured Promissory Note.

“Security Agreement” means the security agreement set forth in Section 6.1 of
the Asset Purchase Agreement.

2.

Payment of Principal and Interest.  All payments of principal and accrued
interest on this Note, computed as aforesaid, shall be made via wire transfer
and shall be due and payable as follows:

(a)

Beginning on July 15, 2007, and continuing on the fifteenth (15th) day of each
month thereafter up to and including June 15, 2008, Maker shall pay Payee via
wire transfer One Hundred Thousand Dollars ($100,000.00); and

(b)

On July 15, 2008, Maker shall pay Payee via wire transfer Six Hundred Thirteen
Thousand Two Hundred Seventy-eight and 44/100 Dollars ($613,278.44).

All past due principal of, and, to the extent permitted by applicable law, past
due interest on this Note shall bear interest until paid at the Maximum Rate, or
if no Maximum Rate is established by applicable law, then at the rate of 18% per
annum.

3.

Payment Dates.  Should a payment on this Note become due and payable on any day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day.  All payments made to Payee by Maker hereunder shall be
applied first to accrued interest and then to principal in accordance with the
Schedule A attached to this Note.  Payments received by Payee after 2:00 p.m. on
any Business Day shall be deemed to have been received on the following Business
Day.

4.

Optional Prepayment.  Maker may prepay this Note, in whole or in part, at any
time and from time to time, without premium or penalty.  Any prepayment made
hereunder shall be made together with interest accrued on the principal amount
being prepaid (through the date of such prepayment).





- 10 -




--------------------------------------------------------------------------------




5.

Security.  This Note is secured by the collateral described in the Security
Agreement.

6.

Events of Default; Acceleration; Recourse.  An Event of Default (herein so
called) shall exist under this Note if any one or more of the following events
shall occur and be continuing:

(a)

Maker shall fail to pay when due any principal or interest on this Note and such
default in payment is not cured within five (5) days of any payment due date set
forth in Section 2 of this Note;

(b)

Maker fails to perform any of the covenants or agreements of Maker contained
herein or in the Security Agreement and such failure is not cured within thirty
(30) days after written notice of same is sent to Maker;

(c)

Maker shall: (i) apply for or consent to the appointment of a receiver, trustee,
or intervenor, custodian or liquidator of all or a substantial part of its
assets, (ii) be adjudicated as bankrupt or insolvent or file a voluntary
petition for bankruptcy or admit in writing that he is unable to pay its debts
as they become due, (iii) make a general assignment for the benefit of
creditors, (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
laws, or (v) file an answer admitting the material allegations of, or consent
to, or default in answering, a petition filed against him in any bankruptcy,
reorganization, or insolvency proceeding, or any action for the purpose of
effecting any of the foregoing; or (vi) an order, judgment or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving a petition appointing a receiver, trustee, intervenor or liquidator of
all of its assets, and such order, judgment or decree shall continue unstayed
and in effect for a period of sixty (60) days.

If Maker fails or refuses to pay any part of the principal of or interest upon
this Note as the same becomes due, or upon the occurrence of an Event of Default
hereunder, then in any such event the holder hereof may, at its option (i)
declare the entire unpaid balance of principal and accrued interest on this Note
to be immediately due and payable without notice, (ii) reduce any claim to
judgment, (iii) foreclose any liens or security interest securing all or any
part hereof, or (iv) demand, pursue and enforce any of Payee’s rights and
remedies, pursuant to any applicable law or agreement.  Each right and remedy
available to Payee shall be cumulative of and in addition to each other such
right and remedy.  No delay on the part of Payee in the exercise of any right or
remedy available to Payee shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude other or further exercise thereof or
exercise of any other such right or remedy.

7.

Notice.  Whenever this Note requires or permits any notice, approval, request or
demand from one party to another, the notice, approval, request or demand must
be in writing and shall be deemed to have been given when personally served or
when deposited in the United States mail, registered or certified, return
receipt requested, addressed to the party to be notified at the following
address (or at such other address as may have been designated by written
notice):

Maker:

Optical Entertainment Network, Inc.

3001 Knox Street, Suite 401

Houston, Texas 77043




Payee:

Eagle Broadband, Inc.

101 Courageous Drive

League City, Texas 77573

8.

Miscellaneous.

(a)

Governing Law; etc.  This Note is being executed and delivered, and is intended
to be performed, in the State of Texas.  Except to the extent that the laws of
the United States may apply to the terms hereof, the substantive laws of the
State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note.  In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the parties irrevocably
agree that exclusive venue for such dispute shall lie in any court of competent
jurisdiction in Galveston County, Texas, and the parties waive any claim that
such forum is inappropriate or inconvenient.





- 11 -




--------------------------------------------------------------------------------




(b)

Limitations on Interest.  Regardless of any provisions contained in this Note,
Payee shall never be deemed to have contracted for or be entitled to receive,
collect or apply as interest on this Note, any amount in excess of the Maximum
Rate, and, in the event Payee ever receives, collects or applies as interest any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of this Note, and, if the
principal balance of this Note is paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate, Maker and Payee
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee, rather than as interest, (ii)
exclude voluntary prepayments and the effect thereof, and (iii) spread the total
amount of interest throughout the entire contemplated term of this Note so that
the interest rate is uniform throughout such term.

(c)

Waivers.  Maker and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, and notice of default, and agree
that their liability under this Note shall not be affected by any renewal or
extension in the time of payment hereof, or by any increases or indulgences, or
by any release or change in any security for the payment of this Note, and
hereby consent to any and all renewals, extensions, increases, indulgences,
releases or changes, regardless of the number of such renewals, extensions,
increases, indulgences, releases or changes.

(d)

Costs of Collection.  If this Note is not paid when due or if an Event of
Default occurs, Maker promises to pay all costs of enforcement and collection,
including reasonable attorney’s fees, whether or not any action or proceeding is
brought to enforce the provision hereof.

(e)

Partial Invalidity.  The unenforceability or invalidity of any provision of this
Note shall not affect the enforceability or validity of any other provision of
this Note.

(f)

Amendment.  This Note may be amended or modified only by written instrument duly
executed by both Maker and Payee.

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE CONCERNING THE
MATTERS HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.





 

MAKER:

 

 

Optical Entertainment Network, Inc.,

 

 

a Delaware corporation

 

By:

 

 

 

Albert Estrada

 

 

Chief Executive Officer

 








- 12 -




--------------------------------------------------------------------------------

Schedule A to
9% Secured Promissory Note dated
June 15, 2007

Payment Date

 

Accrued Interest

 

Payment Amount

 

Principal Balance After Payment

 

 

 

 

 

 

$ 1,700,000.00 

July 15, 2007

 

$ 12,750.00 

 

$ 100,000.00 

 

1,612,750.00 

August 15, 2007

 

12,095.63 

 

100,000.00 

 

1,524,845.63 

September 15, 2007

 

11,436.34 

 

100,000.00 

 

1,436,281.97 

October 15, 2007

 

10,772.11 

 

100,000.00 

 

1,347,054.08 

November 15, 2007

 

10,102.91 

 

100,000.00 

 

1,257,156.99 

December 15, 2007

 

9,428.68 

 

100,000.00 

 

1,166,585.67 

January 15, 2008

 

8,749.39 

 

100,000.00 

 

1,075,335.06 

February 15, 2008

 

8,065.01 

 

100,000.00 

 

983,400.07 

March 15, 2008

 

7,375.50 

 

100,000.00 

 

890,775.57 

April 15, 2008

 

6,680.82 

 

100,000.00 

 

797,456.39 

May 15, 2008

 

5,980.92 

 

100,000.00 

 

703,437.31 

June 15, 2008

 

5,275.78 

 

100,000.00 

 

608,713.09 

July 15, 2008

 

4,565.35 

 

613,278.44 

 

0.00 








- 13 -




--------------------------------------------------------------------------------

Schedule 3.3

1.

Security interest held by Dutchess Private Equities Fund, Ltd., under the
Amended and Restated Security Agreement dated February 2, 2007.

2.

Security interest held by LSQ Funding Group, L.C., under the Factoring and
Security Agreement dated May 11, 2007.

3.

Tax lien filed by the State of Texas on December 5, 2005, against Clearworks
Communications, Inc., a wholly owned subsidiary of Seller, in Galveston County
and Harris County, Texas, related to a state sales tax assessment.








- 14 -


